Citation Nr: 1011189	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from April 1972 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
type II diabetes mellitus, assigning a 20 percent evaluation, 
and granted service connection for erectile dysfunction, 
assigning a noncompensable evaluation.  Both evaluations are 
effective September 7, 2004.  Service connection for 
hypertension was also denied in the April 2006 rating 
decision.  

According to his substantive appeal, received in March 2007, 
the Veteran requested a BVA hearing at a local VA office 
before a Veterans Law Judge.  Such a hearing was scheduled in 
February 2010, however, in subsequent correspondence, the 
Veteran called his representative and requested that his 
hearing be cancelled.  The Board therefore considers the 
hearing request to have been withdrawn.  

The issues of entitlement to an initial compensable 
evaluation for erectile dysfunction and entitlement to SMC 
based on loss of use of a creative organ are
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence does not relate the Veteran's 
hypertension to his service-connected diabetes mellitus.  




CONCLUSION OF LAW

Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Veteran was provided with the notice required by the VCAA 
in a September 2005 letter.  That letter informed the 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also advised as to how VA 
determines disability ratings and effective dates, as 
required under Dingess, supra.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence and private medical 
evidence.  As indicated, a personal hearing was offered to 
the Veteran, however, he requested that the hearing be 
cancelled.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Disability that is 
chronically worsened by service-connected disability shall be 
service connected.  See Allen v. Brown, 7 Vet. App. 439 
(1995). 

The Veteran is seeking service connection for hypertension.  
He does not assert, nor does the evidence show, that such 
disability had its onset during service.  Rather, he claims 
that it is related to his service connected diabetes 
mellitus.  

Private treatment records dated in 1994 show a diagnosis of 
hypertension.  

On April 2006 VA examination, the examiner indicated that the 
Veteran has essential hypertension and opined that the 
Veteran's hypertension is not a complication of his diabetes.  
In support of such opinion, the examiner stated that the 
Veteran's hypertension and diabetes occurred at the same 
time, and also noted that the Veteran does not have renal 
disease.  The examiner further opined that the Veteran's 
hypertension is not worsened or increased by the Veteran's 
diabetes.

The Veteran has not submitted a medical opinion favorable to 
his claim.  Although he believes that his hypertension is 
related to his service-connected diabetes mellitus, his 
opinion as to medical matter is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, there is no objective evidence demonstrating a link 
between the Veteran's hypertension and his service- connected 
diabetes mellitus.  As the preponderance of the evidence is 
against the Veteran's service connection claim for 
hypertension, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type II, is 
denied.  


REMAND

The Veteran is seeking a compensable evaluation for erectile 
dysfunction, secondary to diabetes mellitus, as well as 
entitlement to SMC based on the loss of use of a creative 
organ.  

Initially, the Board notes that a review of the claims folder 
indicates that VA has not provided the Veteran a VCAA 
notification letter regarding his SMC claim.  The Board 
finds, therefore, that a remand of the current appeal is 
necessary to afford the Veteran proper VCAA notice.  

Moreover, the Board notes that while VA afforded the Veteran 
an examination for his diabetes mellitus in April 2006, he 
has not yet undergone a VA genitourinary examination and the 
findings from the April 2006 examination are insufficient to 
render a decision on the increased rating and SMC issues.  As 
such, the Board finds that a comprehensive examination is 
necessary to ascertain the current severity of the Veteran's 
erectile dysfunction, to include whether the Veteran has lost 
use of his creative organ.  See 38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the AMC should:

(a) Notify the Veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to SMC based on 
the loss of use of a creative organ;

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing; and

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
genitourinary examination to ascertain 
the current severity of his service-
connected erectile dysfunction and 
whether the Veteran has lost use of his 
creative organ.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.
With regard to the increased rating claim 
for erectile dysfunction, the examiner is 
requested to determine whether, upon 
physical examination, the Veteran's penis 
is physically deformed, with a loss of 
erectile power.  

The examiner should also render an 
opinion as to whether the Veteran has 
lost the use of his creative organ due to 
his service-connected diabetes mellitus 
and/or erectile dysfunction.  The 
examiner should indicate whether the 
Veteran is missing one or both testicles; 
the diameter of the affected testicle is 
1/3 the size of the corresponding 
testicle or is reduced to 1/2 the size and 
is harder or softer than the 
corresponding testicle; or there is 
absence of the ability to produce 
spermatozoa.  The clinical findings and 
reasons that form the basis of any 
opinion should be clearly set forth in 
the report.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed.

3.  After the requested development has 
been completed, the AMC should 
readjudicate the increased rating claim 
for erectile dysfunction, and claim of 
entitlement to SMC based on loss of use 
of a creative organ.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2009). The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


